Citation Nr: 0835631	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) to include depression.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for carpal tunnel 
syndrome.


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel



INTRODUCTION

The veteran had service in the reserves, with periods of 
active duty for training, from June 1994 to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision.

The issues of entitlement to service connection for migraine 
headaches and carpal tunnel syndrome are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The evidence fails to reflect that the veteran sought 
treatment for or was diagnosed with any psychiatric 
conditions while in service.

2.  There is no medical opinion relating the veteran's 
current psychiatric condition to service.


CONCLUSION OF LAW

Criteria for service connection for PTSD to include 
depression have not been met.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008).  Service connection may also be 
granted for a disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA), or an injury incurred in or aggravated 
while performing inactive duty training (INACDUTRA).  See 38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002 & Supp. 2008); 38 C.F.R. § 3.6(a) (2007); 
see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(c) (2007).  The term inactive duty training 
is defined, in part, as duty, other than full-time duty.  38 
U.S.C.A. § 101(23) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006).  "If a 
claim relates to period of [ACDUTRA], a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim."  See 
McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995)).

To establish entitlement to service connection for PTSD a 
veteran must provide: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that her PTSD with depression is 
attributable to her periods of ACDUTRA.  She reports that 
during her reserve service, she was told that she would be 
deployed overseas to participate in the Gulf War, which 
caused her tremendous stress.  She claims that her PTSD and 
related depression began during those periods of ACDUTRA and 
that she sought treatment for depression from a private 
physician during her reserve service.

The service medical records from the veteran's three-month 
period of reserve service fail to reflect any treatment for 
or diagnosis of a psychiatric condition.  A March 2005 letter 
from the veteran's former treating physician, Dr. A.M.B., 
reflects his recollection that he treated the veteran for 
depression in 1994, the year in which the veteran had her 
three months of reserve service.  However, the physician 
reported that he could not provide the dates or details of 
her treatment because the veteran's treatment records had 
been destroyed.

The veteran's private medical records since service reflect 
that she has been diagnosed with major depressive order and 
PTSD.  She continued to receive treatment from Dr. A.M.B. 
until 1996.  Thereafter, her private treatment records 
reflect her treatment for stress and depression, and records 
from July 1997, June 1998, July 1999, and September 1999 
reflect that the veteran attributed her       stress and 
depression to her work.  Additional treatment records through 
July 2008 reflect the veteran's treatment for depression and 
anxiety, as well as a diagnosis of major depressive disorder 
and PTSD.  However, none of the veteran's treatment records 
since service have attributed her psychiatric condition to 
service.

The Board has given careful consideration to the evidence of 
record, with special attention to the veteran's testimony at 
the time of her hearing, but finds that the evidence does not 
show that she developed a psychiatric disease during her 
periods of ACDUTRA.  The veteran's service medical records 
are void of any reference to psychiatric treatment or a 
psychiatric condition.  While the veteran's former private 
treating physician reports that he treated the veteran for 
depression in 1994, there is no indication that the onset of 
her condition corresponds with a period of ACDUTRA.  
Moreover, in treatment records since service, the veteran 
herself attributed her depression to her post-service work 
experiences, and none of the veteran's treatment records 
suggest a link between her current PTSD with depression and 
service.

Moreover, while the veteran believes that her PTSD with 
depression is related to her time in service, there is no 
evidence she is qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The veteran has also submitted lay statements 
from family members and fellow veteran's linking her PTSD 
with depression to service, they are also not medically 
qualified to provide the requisite nexus between the 
veteran's current psychiatric condition and service.  

Finally, service connection for PTSD requires a verifiable 
in-service stressor.  In her Board hearing in August 2008, 
the veteran reported her stressor as being told that her 
reserve unit was going to be sent to fight in the Gulf War.  
(see August 2008 hearing transcript, pp. 6-8).  However, the 
mere threat of being sent to a combat zone is not a 
legitimate stressor to support a grant of service connection 
for PTSD.  According to applicable provisions in the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL HEALTH DISORDERS-III-R (3d ed., rev. 1987) (DSM-
III-R) a sufficient stressor is defined as "an event that is 
outside the range of usual human experience."  See DSM-III-
R.  In Zarycki v. Brown, 6 Vet. App. 91, 99 (1993), the Court 
of Appeals for Veterans Claims stated that a veteran seeking 
service connection for PTSD may not rely on mere service in a 
combat zone to support a diagnosis of PTSD.  Instead, the 
stressor must consist of an event during such service "that 
is outside of the range of usual human experience and that 
would be markedly distressing to almost anyone," such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  The Court 
held that it is the distressing event, rather than the mere 
presence in a combat zone, which may constitute a valid 
stressor for purposes of supporting a diagnosis of PTSD.  See 
Zarycki, 6 Vet. App. At 99.  In the instant case, the veteran 
is not even alleging that her presence in a combat zone 
triggered her PTSD, but rather that the threat of being sent 
to a combat zone triggered her PTSD.  Thus, the veteran has 
not alleged a legitimate service-related PTSD stressor.

Accordingly, there is no basis on which to grant the 
veteran's claim for service connection for PTSD with 
depression, and the veteran's appeal is therefore denied.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), as amended by 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2003, the RO sent the veteran a letter informing 
her of the types of evidence needed to substantiate her claim 
and its duty to assist her in substantiating her claim under 
the VCAA.  The letter informed the veteran that VA would 
assist her in obtaining evidence necessary to support her 
claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  She was advised that it was her responsibility to 
send medical records showing she has a current disability as 
well as records showing a relationship between her claimed 
disability and service.   Additionally, a PTSD questionnaire 
was enclosed with the veteran's November 2003 letter, but the 
completed questionnaire was not returned to the RO, and there 
is no indication that the letter was returned as 
undeliverable.

The Board finds that the content of this letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  She was advised of his opportunities to 
submit additional evidence.  Subsequently, SOCs dated in May 
2005 and an October 2007 provided her with yet an additional 
60 days to submit more evidence, and in a statement received 
in October 2007, the veteran waived her 60 day waiting period 
and reported that she had no additional evidence to submit.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
her claims has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.


ORDER

Service connection for PTSD to include depression is denied.




REMAND

In order to appeal an RO rating decision to the Board, 
certain procedural steps must be followed to grant the Board 
jurisdiction to review the case.  Once a rating decision is 
issued, the veteran or his or her representative must file a 
timely notice of disagreement (NOD).  So long as the issues 
being appealed are clear, the agency of original jurisdiction 
(AOJ) by law must then issue a statement of the case (SOC).  
Finally, to convey jurisdiction to hear the case at the 
Board, the veteran must file a timely, substantive appeal.  
38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).

In September 2003, the veteran filed service connection 
claims for PTSD, migraine headaches, carpal tunnel syndrome, 
and depression.  A June 2004 rating decision denied claims 
for migraine headaches, carpal tunnel syndrome, and PTSD with 
depression.  In a statement submitted in June 2004, the 
veteran indicated that she disagreed with the denial of all 
of her claims (including her carpal tunnel syndrome and 
migraine headaches claims); however, the subsequent SOC and 
supplemental statements of the case only addressed the 
veteran's PTSD claim.  Thus the veteran's notice of 
disagreement as to the denial of service connection for 
migraine headaches and carpal tunnel syndrome is still 
pending, and the veteran should be provided with an SOC on 
these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, if the 
veteran wishes to perfect her appeal to the Board, she must 
file a timely substantive appeal after receiving her SOC.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran a statement of the 
case as to the issues of entitlement to 
service connection for carpal tunnel 
syndrome and migraine headaches. The 
veteran should be informed that she must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2007).  
If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  If a timely substantive 
appeal is filed, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
